Citation Nr: 0900306	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  04-43 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the reduction of a disability rating for left 
knee, status post lateral meniscus repair and chronic 
synovitis, from 30 percent to 20 percent, effective October 
1, 2003, was proper.   

2.  Entitlement to an initial disability rating greater than 
20 percent for lumbar myositis, bulging disc and lumbar 
spondylosis and degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1983 to October 
1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

Although the RO characterized the claim regarding the left 
knee disability as one for an increased disability rating, 
the record reflects the veteran actually disagreed with the 
reduction in his rating from 30 percent to 20 percent which 
was implemented in the September 2003 rating decision on 
appeal.  See, e.g., Dofflemeyer v. Derwinski, 2 Vet. App. 
277, 279-280 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 
286 (1991).  The Board has therefore recharacterized the 
issue for consideration to more accurately reflect the 
provisions of law under which the appeal must be considered.  
See 38 C.F.R. § 19.35 (Providing that the RO's certification 
of an appeal is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue).

The appeal initially included a claim for service connection 
for the right knee.  During the pendency of the appeal, 
however, the RO granted service connection for right knee 
arthroscopy with partial meniscectomy with degenerative 
changes in a March 2007 rating decision and advised the 
veteran this was a full grant of benefits.  Because the 
veteran has not filed a notice of disagreement pertaining to 
this rating determination, this issue is not before the Board 
for appellate review. See 38 U.S.C.A. § 7105(a); see Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995) (Pursuant to 38 
U.S.C. § 7105, a notice of disagreement initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after an Statement of the Case 
is issued by VA).

Subsequently, however, in September 2008 the veteran filed a 
claim for an increased disability rating for the right knee 
arthroscopy with partial meniscectomy with degenerative 
changes.  This issue has not been adjudicated and is REFERRED 
to the RO for appropriate action.


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO proposed to 
reduce compensation benefits from 30 percent to 20 percent 
for the veteran's left knee, status post lateral meniscus 
repair and chronic synovitis.  The veteran was notified of 
this proposed reduction in February 2003; he was also 
notified that he had 30 days to request a hearing and 60 days 
to submit additional evidence.

2.  The reduction from 30 percent to 20 percent for veteran's 
left knee, status post lateral meniscus repair and chronic 
synovitis was accomplished by way of a rating decision issued 
in September 2003.

3.  At the time of the proposed reduction in February 2003, 
the veteran's left knee, status post lateral meniscus repair 
and chronic synovitis was not productive of severe recurrent 
instability and subluxation; limitation of extension to 45 
degrees or limitation of flexion to 10 degrees; ankylosis; 
impairment of the tibia and fibula; or genu recurvatum.

4.  Prior to September 2003, the veteran's lumbar myositis, 
bulging disc and lumbar spondylosis and degenerative joint 
disease was not manifested by severe limitation of motion of 
the thoracolumbar spine.

5.  Beginning September 2003, the veteran's lumbar myositis, 
bulging disc and lumbar spondylosis and degenerative joint 
disease was not manifested by forward flexion of 30 degrees 
or less; favorable ankylosis of the entire thoracolumbar 
spine; or incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the prior 
year.

6.  The veteran's radiculopathy of the right lower extremity 
is productive of mild incomplete paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1.  The reduction in the rating for the left knee, status 
post lateral meniscus repair and chronic synovitis from 30 
percent to 20 percent, effective from October 1, 2003, was 
proper.  38 U.S.C.A. §§ 1101, 1155, 5103, 5103A, 5107, 5112 
(West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.1-
4.14, 4.40- 4.46, 4.59, 4.71a, Diagnostic Codes 5257, 5258 
(2008). 

2.  The criteria for a disability rating greater than 20 
percent for lumbar myositis, bulging disc and lumbar 
spondylosis and degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5292, 5242 (2003-2008).

3.  The criteria for a separate 10 percent disability rating 
for radiculopathy of the right lower extremity associated 
with the lumbar myositis, bulging disc and lumbar spondylosis 
and degenerative joint disease, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.71a, Diagnostic Code 5242, 4.124a, 
Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in July 2003 and August 2008 that 
fully addressed all notice elements.  Concerning the claim 
for restoration of the 30 percent rating for the left knee, 
the notification will be described in further detail below.  
Concerning the claim for the lumbar myositis, the Board notes 
that this is an appeal arising from a grant of service 
connection in a September 2003 rating decision; and as the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify the 
veteran in this case has been satisfied.  See Hartman v. 
Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007)  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The veteran submitted private 
medical records in support of his claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the veteran advised the RO in June 2008 and September 
2008 that he had no additional evidence to submit.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 
183.

Reduction of the Left Knee

The veteran contends, in essence, that the disability rating 
for his left knee, status post lateral meniscus repair and 
chronic synovitis was improperly reduced.  By way of history, 
the RO granted service connection for left knee chronic 
synovitis-traumatic meniscus tear in an April 1987 rating 
decision.  At that time a noncompensable disability rating 
was assigned.  Subsequently, an August 1995 rating decision 
recharacterized the disability as residuals, status post 
meniscus repair and an increased disability rating of 10 
percent was granted effective August 1994.  An August 2001 
rating decision granted an increased 20 percent rating, 
effective January 2001.  Subsequently, the veteran applied 
for an increased disability rating and submitted evidence of 
an operation in October 2001.  A March 2002 rating decision 
granted an increased 30 percent disability rating effective 
January 2001.  A subsequent January 2003 rating decision 
implemented a temporary total disability rating of 100 
percent for the left knee for the surgery and convalescence 
from November 1, 2001 until December 1, 2002.  The January 
2003 rating decision also assigned a 30 percent disability 
rating effective December 1, 2002 and proposed a reduction in 
the rating from 30 percent to 20 percent.  As will be 
described in greater detail below, the disability rating was 
ultimately reduced to 20 percent.  The veteran contends that 
the disability has not improved and asserts that he was 
entitled to maintain at least a 30 percent rating for the 
instability.

Where the reduction in a disability rating of a service-
connected disability or employability status is considered 
warranted and the lower disability rating would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary 
will be notified of the contemplated action and furnished 
detailed reasons for the reduction, and will be given 60 days 
for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  Id.  The veteran is also to be informed that he may 
request a predetermination hearing, provided that the request 
is received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§ 3.105(e).

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case the erroneous reduction must be vacated 
and the prior rating restored.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  The law also provides that a 
veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  
38 U.S.C.A. § 1155 (West 2002).  When a veteran's disability 
rating is reduced without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005); Brown v. 
Brown, 5 Vet. App. at 413, 420 (1993).  These provisions 
require VA rating reductions be based upon review of the 
entire history of the veteran's disability.  See Schafrath, 1 
Vet. App. at 594.  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Id.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections set forth in 38 C.F.R. 
§ 3.344.  Under 38 C.F.R. § 3.344, ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  See Peyton v. Derwinski, 1 Vet. App. 282, 286- 
87 (1992).  The Board notes however that the 30 percent 
rating for instability had been in effect for less than 5 
years.  Thus, various provisions of 38 C.F.R. § 3.344 
pertaining to stabilization of disability ratings do not 
apply in this case; reexamination disclosing improvement will 
warrant a rating reduction.  38 C.F.R. § 3.344(c).

As an initial matter, the Board notes that the reduction from 
100 percent to 30 percent was performed in accordance with 
38 C.F.R. § 4.30 and as such is not subject to 38 C.F.R. 
§ 3.105.  Furthermore, the veteran did not appeal this 
reduction and as such this issue is not presently before the 
Board.  

Concerning the reduction of the left knee from 30 percent to 
20 percent, the RO provided a VA examination in January 2003 
to assess the level of the veteran's left knee disability.  
The RO sent the veteran a letter in February 2003 which 
enclosed a rating decision dated in January 2003 proposing a 
reduction in the disability rating from 30 percent to 20 
percent.  The February 2003 letter advised the veteran of his 
rights in regards to this reduction including the right to 
request a hearing and his right to submit additional 
evidence.  The veteran submitted additional information and 
requested the RO reconsider the rating reduction.  The 
veteran subsequently received a rating decision dated in 
September 2003 implementing the reduction from 30 percent to 
20 percent for the left knee, status post lateral meniscus 
repair and chronic synovitis, effective October 1, 2003.  
Given the above procedural history, the Board finds the RO 
followed the requirements of notifying the veteran of the 
proposed reduction and advising him of his rights with 
regards to the reduction.

The next question is whether the veteran's medical disability 
demonstrated an actual improvement.  The Board finds that 
improvement was demonstrated by an examination that was full, 
complete, and sufficient to establish the current level of 
the instability and subluxation of the left knee.  

The veteran's left knee status post lateral meniscus repair 
and chronic synovitis was rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under this diagnostic code provision, 
a knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and a maximum 30 percent when severe. 38 C.F.R. § 
4.71a, Diagnostic Code 5257.

The veteran underwent a VA examination in January 2003 to 
assess the severity of his left knee disability.  The veteran 
reported locking of the left knee, increased pain with 
squatting, and difficulty performing his job as a 
distribution clerk.  He reported frequent swelling and 
decreased range of motion of the left knee.  He was treated 
with medication and described daily flare-ups consisting of 
constant severe pain with locking of the knee.  The flare-ups 
occurred every two to three weeks.  Locking of the knee and 
pain was aggravated by standing after long period so sitting 
and was alleviated by rest.  He used orthotics in the left 
shoe.  He reported three prior surgeries in 1987, 1996, and 
2001.  He denied episodes of dislocation or recurrent 
subluxation.  He denied constitutional symptoms of 
inflammatory arthritis.  He was independent in activities of 
dally living.  

Clinical examination reflected extension to 0 degrees and 
flexion to 130 degrees.  There was pain at 130 degrees of 
flexion.  The veteran was not additionally limited by pain, 
fatigue, weakness or lack of endurance.  There was no 
evidence of atrophy of the lower extremities and the manual 
muscle test was 5/5 throughout.  Lachman's test and valgus 
varus stress tests were negative.  The anterior and posterior 
drawer tests were negative.  McMurray's test was negative, 
although painful.  The veteran ambulated with a mild left 
lower extremity limp.  There was no evidence of ankylosis.  
X-rays concluded with an assessment of absent posterior horn 
or lateral meniscus consistent with previous meniscectomy; 
degenerative changes of lateral joint compartment; findings 
compatible with calcified intraarticular loose bodies; and 
joint effusion.  The diagnosis was left knee lateral 
meniscectomy, chronic synovitis, degenerative joint disease 
and calcified intraarticular lose bodies.

An April 2003 letter from E.G.R., M.D. reflected the veteran 
was treated for his left knee and had a diagnosis of left 
knee status post lateral meniscal repair and chronic 
synovitis.  The physician referenced VA's letter and 
indicated the reason for diminishing the disability rating 
was in part that there was no atrophy of the lower extremity.  
The physician disagreed with this finding and indicated the 
veteran had been treated for bilateral knee pain and 
effusion.  He explained the veteran had two previous left 
knee arthroscopies and an October 2001 arthroscopic surgery 
reflected a tear of the medial meniscus and no lateral 
meniscus.  Chondromlacia of grade 4 was found in the area the 
lateral meniscus should have been.  Osteophytes were also 
found on the medial femoral condyle and a grade 3 
chondromalacia was noted in the patellae.  As such, the 
physician opined the diagnosis of a meniscal repair should be 
reconsidered.  The physician explained the veteran had left 
quadriceps atrophy.  The physician concluded the RO should 
reconsider not lowering the disability as the veteran had 
chronic left knee pathology that would not improve and would 
worsen with time. 

The veteran underwent another VA examination in December 
2004.  The veteran complained of locking of the left knee, 
decreased range of motion, decreased extension and increased 
pain while sitting.  The veteran described swelling of the 
left knee and dragging of the left leg secondary to knee 
pain.  He reported increased pain with squatting and 
described difficulty working as a postal clear because it 
involved walking and squatting.  He treated with over-the-
counter medication. Locking occurred every several weeks.  
Standing and prolonged sitting made him more predisposed to 
locking and severe pain.  Rest alleviated pain.  He used a 
left knee brace and reported surgery in 1987, 1996, and 2001.  
There was no dislocation or recurrent subluxation.  There was 
no evidence of constitutional symptoms of inflammatory 
arthritis.  He was independent in activities of daily living.  

Clinical examination reflected 12 degrees of extension and 
117 degrees of flexion.  The veteran reported pain during all 
ranges of motion, particularly flexion from 90 to 117 
degrees.  The veteran was additionally limited by pain during 
physical examination and repetitive use of his knee.  He was 
not additionally limited by fatigue, weakness or lack of 
endurance.  There was left knee effusion and tenderness to 
palpation, medial and lateral joint line.  There was no 
instability.  Lachman's test, varus/valgus tests and anterior 
and posterior drawer tests were negative.  McMurray's test 
was positive on the left knee.  He ambulated with an antalgic 
gait and left lower extremity limp.  There was no evidence of 
ankylosis.  The examiner referred to an August 2001 magnetic 
resonance imaging (MRI) study  of the left knee which had 
shown left knee lateral meniscectomy, chronic synovitis, 
degenerative joint disease, and calcified intraarticular 
loose bodies.  The diagnosis was left knee lateral meniscus 
repair, chronic synovitis, degenerative joint disease, and 
intraarticular loose bodies.  

Letters from E.G.R., M.D. dated in July 2004 and March 2005 
reflected the veteran was treated for severe lateral 
compartment arthrosis and left knee.  The physician indicated 
the veteran overcompensated for the left knee resulting in 
pain in the right knee and back. The physician indicated the 
veteran would need total knee replacement in the future.  

An October 2005 VA X-ray of the left knee demonstrated mild 
bilateral knee secondary to degenerative osteoarthritis, 
sequelae from left Osgood-Schlatter, and a left popliteal 
fossa calcification that may represent a radioplaque loose 
body within a popliteal cyst.

A May 2006 private MRI study revealed an impression of 
advanced degenerative changes in the knee joint, consistent 
with osteoarthritis, postsurgical changes after partial 
meniscectomy of the lateral meniscus, no tear in the medial 
meniscus, degeneration of the anterior cruciate ligament, and 
chondromalacia of the patella and joint effusion.  

In July 2007 the veteran was treated at a VA outpatient 
treatment center for osteoarthritis and chronic knee pain.  
He denied fever, chills, worsening swelling or trauma.  
Examination of the extremities reflected hypertrophy of the 
left knee and a hypertrophic joint with minimal effusion in 
the lower patellar area.  There was no erythema and it was 
not warm to touch.  The diagnosis was knee pain and 
degenerative joint disease with no improvement in pain or 
instability.  

A VA examination report dated in March 2008 shows that the 
veteran reported pain and limited motion on flexion.  He 
indicated a total knee replacement was recommended but he was 
noted to be too young for surgery.  He also described locking 
of the left knee.  There were prior surgical interventions 
for the left knee including a 2000 arthroscopy.  There was no 
history of neoplasm.  The veteran denied use of assistive aid 
and there were no constitutional symptoms of arthritis or 
incapacitating episodes due to arthritis.  He was able to 
stand for three to eight hours with short rest periods and 
was able to walk one quarter mile.  There was no evidence of 
deformity, giving way or instability, stiffness or 
dislocation or subluxation.  There was pain and weakness and 
locking several times a week.  There was repeated effusion.  
Flare-ups made it difficult to stand for prolonged periods 
and climb stairs.  Flare-ups occurred weekly and were 
described as severe.  Prolonged standing, walking and 
kneeling aggravated the condition and rest and medication 
alleviated it.  

The veteran's gait was described as antalgic.  There was no 
evidence of callus formation or skin breakdown but there was 
an abnormal shoe wear patter with increased wear on the left 
outside edge of the heel.  Range of motion testing reflected 
flexion from 10 to 85 degrees with pain beginning at 80 
degrees.  There was additional limitation of motion with 
repetitive use which limited the veteran from 80 to 85 
degrees.  The knee had extension to zero degrees without 
additional limitation of motion on repetitive use.  There was 
no medial or lateral collateral ligament laxity or anterior 
or posterior cruciate ligament laxity.  There was no loss of 
a bone or part of a bone.  There was no inflammatory 
arthritis or joint ankylosis.  There was crepitus, effusion 
and tenderness and painful movement of the left knee.  There 
were no bumps consistent with Osgood-Schlatter's disease.  
There was no mass behind the knee.  There was no evidence of 
instability or dislocation or locking.  There was 
crepitation, clicks or snaps, grinding, patellar abnormality, 
meniscus abnormality and effusion.  The meniscus was 
surgically absent.  Strength test was 4/5 in the left knee.  
The veteran lost less than one week due to his back and left 
knee condition.  The diagnosis was left knee status post 
lateral meniscus repair and chronic synovitis which resulted 
in decreased mobility, decreased manual dexterity, problems 
lifting and carrying, decreased strength and lower extremity 
pain.  The condition prevented chores and sports and had a 
mild effect on shopping, exercise, recreation and traveling.  
There was no effect on feeding, bathing, dressing, toileting 
or grooming.  

An April 2008 private record reflects that the veteran 
presented with bilateral knee trouble status post four 
surgeries of the left knee.  He reported pain in certain 
positions and swelling.  He indicated he would need a total 
knee replacement of the left knee.  He brought a prior MRI 
from 2006 that demonstrated severe degenerative joint disease 
of the left knee.  Clinical examination reflected crepitus 
with range of motion, well healed scars and no gross 
neurovascular deficit or instability.  The impression was 
bilateral knee early to moderate degenerative joint disease.  

A June 2008 private X-ray of the knee reflected moderate 
narrowing of the lateral compartments and patellofemoral 
joints on the basis of degenerative joint disease.  Coarse 
marginal spurs were seen.  There was no fracture, dislocation 
or bone lesion. The conclusion was degenerative joint 
disease.  

Examining the evidence in light of the above rating criteria, 
the Board finds the reduction was proper, and that the 
current disability rating of 20 percent for the left knee 
status post lateral meniscus repair and chronic synovitis is 
appropriate.  Specifically, the veteran consistently denied 
instability or subluxation.  In fact, the only record that 
noted instability was a July 2007 VA record.  Significantly, 
the January 2003, December 2004 and March 2008 VA 
examinations found no evidence of instability. In fact, 
examination consistently found the drawer, Lachman's and 
valgus and varus tests were negative.  Thus, the medical 
records do not demonstrate the veteran has a level of 
subluxation or instability of either knee that can be 
described as severe.  

Consequently, there is no basis for restoring the previous 30 
percent disability rating, as the evidence at the time of the 
September 2003 rating decision that implemented the proposed 
reduction fully supported the RO's conclusion that an 
improvement in the veteran's instability and subluxation of 
the left knee had occurred.  In fact, the evidence as 
described above did not demonstrate findings for a 
compensable disability rating under Diagnostic Code 5257.

The Board finds, however, that the 20 percent disability 
rating is appropriate under Diagnostic Code 5258.  In this 
regard, the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code provision may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code provision by a VA adjudicator 
must be specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Under this diagnostic code 
provision, a dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint, 
warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  Significantly, the 20 percent 
disability rating is the highest schedular disability rating 
allowed under Diagnostic Code 5258.  

The evidence above clearly demonstrates the veteran underwent 
several surgeries for the left knee and subsequent MRI and x-
ray reports reflect the absence of part of the meniscus, or 
semilunar cartilage.  Furthermore, nearly all of the records 
reflect reports of locking, pain and effusion.  Therefore, a 
20 percent disability rating under Diagnostic Code 5258 is 
appropriate.  

The Board also considered whether restoration of the 30 
percent disability rating was warranted under another 
Diagnostic Code pertaining to knee disabilities; including 
the assignment of separate disability ratings under 
Diagnostic Codes 5260 or 5261.  See VAOPGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-2004 (September 17, 2004).  In this 
regard, however, the medical records do not demonstrate that 
the veteran meets the criteria for a separate disability 
rating under either diagnostic code provision.  There is no 
evidence of flexion limited to 45 degrees to warrant a 
separate compensable disability rating under Diagnostic Codes 
5260.  Rather, the medical evidence of record reflects the 
left knee retained flexion ranging from 80 to 130 degrees.  
Concerning a disability rating under Diagnostic Code 5261 for 
limitation of extension of the left knee, the evidence 
clearly illustrates the veteran retains extension to at least 
zero degrees, albeit with pain on motion.  As the veteran has 
not demonstrated extension limited to 10 degrees, a separate 
disability rating under Diagnostic Code 5261 is not 
warranted.

Additionally, there is no evidence of ankylosis of the knee 
to warrant a higher disability rating under Diagnostic Code 
5256, no evidence of malunion or nonunion of the tibia and 
fibula to warrant a disability rating under Diagnostic Code 
5262 for impairment of the tibia and fibula.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5262.  

Examining the evidence of record in light of the laws and 
regulations, the Board finds the reduction was proper and the 
current disability rating of 20 percent for the left knee is 
appropriate.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Disability Rating for Lumbar Myositis

The RO granted service connection for lumbar myositis in a 
September 2003 rating decision.  At that time a 20 percent 
disability rating was assigned pursuant to Diagnostic Code 
5292.  The veteran contends the current disability rating 
does not accurately reflect the severity of his disability.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability ratings are potentially applicable, the 
higher disability rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that disability rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, concerning the claim for the 
lumbar myositis, the Board notes that the veteran is 
appealing the initial assignment of a disability rating, and 
as such, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
disability rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

At the time the veteran applied for service connection for a 
low back disability in April 2003, limitation of motion of 
the lumbar spine was rated under Diagnostic Code 5292.  Under 
Diagnostic Code 5292, slight limitation of motion warranted a 
10 percent disability rating, moderate limitation of motion 
warranted a 20 percent disability rating, and severe 
limitation of motion warranted a 40 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Another diagnostic code provision that could have been 
applied at the time of the veteran's claim was Diagnostic 
Code 5293 which provides the criteria for rating  
intervertebral disc syndrome.  Under this diagnostic code 
provision, a 10 percent disability rating was for assignment 
with incapacitating episodes having a total duration of at 
least one week, but less than two weeks during the past 
twelve months; a 20 percent disability rating was assigned 
for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks during the past 
twelve months; a 40 percent disability rating was assigned 
for incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the past 
twelve months; and a 60 percent disability rating was 
assigned for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  That 
diagnostic code provision also provides an alternative method 
for evaluating intervertebral disc syndrome by providing for 
separate disability ratings for chronic orthopedic and 
neurological manifestations along with disability ratings for 
all other disabilities in assigning whichever method results 
in the higher disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

The regulations used to evaluate diseases and injuries of the 
spine have changed, effective September 26, 2003.  See 38 
C.F.R. § 4.71a (Diagnostic Codes  5293)(2003); 38 C.F.R. § 
4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)(2004).  VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 
3.114.

Effective September 26, 2003, the Schedule for Rating 
Criteria mandated that disabilities of the spine under 
Diagnostic Codes 5235 to 5243 will be evaluated under a 
General Rating Formula for Diseases and Injuries of the 
Spine.  This General Rating Formula assigns disability 
ratings with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by the residuals of the injury or disease.  Under 
this formula, a 20 percent disability rating is for 
assignment when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or with a combined range of motion not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent disability rating is for assignment when forward 
flexion of the thoracolumbar spine is 30 degrees or less or 
for favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent disability rating is for assignment upon a showing 
of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code. Note (2) to the General 
Rating Formula explains that for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The Board must also 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
rating for a disability using the limitation of motion 
diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

A July 2002 MRI of the lumbar spine concluded with the 
impression of straightening suggesting muscle spasms at L2-3; 
L3-4, L4-5 and L5-S1; posterior spondylosis with associated 
bulging disc; degenerative disc disease, diffuse mild chronic 
degenerative joint disease changes; and no definite evidence 
of herniated nucleous propulsus.  

The veteran underwent a VA examination in August 2003.  He 
reported low back pain, described as an aching pain in the 
middle of the low back.  It was described as sharp, 
associated with range of motion and radiating to the right 
hip posterior aspect.  He denied burning, electricity or 
numbness of the lower extremities.  He denied fecal or 
urinary incontinence or erectile dysfunction.  He treated 
with heating pads and medication.  He described constant 
sharp pain of the low back and increased limitation of motion 
and functional impairment during flare-ups.  He denied 
associated features such as weight loss, fever, malaise, 
dizziness, visual disturbance, numbness, weakness, and 
bladder or bowel complaints.  He was able to ambulate 10 to 
15 minutes without assistive devices and then had to sit down 
due to pain.  There was no unsteadiness.  He reported one 
near fall secondary to both lower extremities giving way.  He 
denied surgery.  The veteran was independent in activities of 
daily living with a decreased intensity of exercise, ability 
to bend forward, and was unable to play sports.   The low 
back interfered with his job as it was difficult to lift 
heavy objects.  

Clinical examination reflected the veteran ambulated with a 
mild right lower extremity limp but did not use assistive 
devices.  He had adequate position of head over the trunk and 
symmetry in appearance, rhythm and spinal motion.  Range of 
motion was found from zero to 70 degrees of flexion and 22 
degrees of extension.  There was 22 degrees of lateral 
bending bilaterally.  There range of motion was not affected 
by other factors.  There was painful motion from 50 to 70 
degrees of flexion.  There was pain with repetitive forward 
flexion and during flare ups.  There was objective evidence 
of spasm, tenderness to palpation at L1-S1 paravertebral 
muscles.  There was no ankylosis or abnormality of the 
musculature of the back.  Sensory examination was intact to 
pinprick and light touch from the L1-S2 dermatomes 
bilaterally.  Muscles strength was 5/5 throughout with no 
atrophies.  Deep tendon reflexes were +1 patellar and +2 
Achilles bilaterally.  Straight leg raise and Lasegue's test 
were negative.  The diagnosis was lumbar myositis, bulging 
disc, lumbar spondylosis and degenerative disc disease.  An 
MRI study of the lumbar spine showed straightening of the 
lumbar lordosis, degenerative changes in the lumbar spine, 
broad disc protrusion at L3-4 and minimal bulging annulus at 
L2-3, L4-5 and L5-S1.

The veteran underwent a VA examination in December 2004 to 
assess the severity of his lumbar spine.  During this 
examination the veteran complained of aching middle low back 
pain, described as sharp with range of motion.  The pain 
radiated to the right posterior hip.  The veteran denied 
burning or electricity but complained of numbness of the 
lower extremities.  He denied fecal or urinary incontinence 
and denied erectile dysfunction.  The veteran treated with 
heating pads and medication.  He related the pain was 
constant and sharp and noted increased limitation of motion 
and functional impairment during pain flare-ups.  He denied 
associated symptoms including weight loss, fevers, malaise, 
dizziness, visual disturbances, numbness and weakness.  He 
used a left knee brace.  He indicated he could walk 15 
minutes without assistive devices then had to sit due to 
increased pain.  There was no complaint of unsteadiness or 
falls during the last year.  He denied prior surgery of the 
back.  The veteran was independent in activities of daily 
living but was unable to exercise secondary to low back pain.  
The veteran also indicated pain interfered with his job with 
the postal service as it was difficult to lift heavy objects.  

Clinical examination reflected erect posture with adequate 
position of the head over the trunk.  There was symmetry in 
appearance and rhythm of spinal motion.  He walked with a 
mild left lower extremity limp but no assistive device was 
used.  Range of motion testing reflected flexion to 68 
degrees, extension to 12 degrees, bilateral lateral bending 
to 25 degrees and bilateral rotation to 25 degrees.  Pain 
began at 60 degrees of flexion and at 12 degrees of 
extension.  The veteran was not additionally limited by pain 
during repetitive flexion of the lumbar spine.  There was no 
fatigue, weakness or lack of endurance following repetitive 
use.  There were spasms and tenderness to palpation at L5 and 
S1.  However, spasms and guarding were not severe enough to 
result in an abnormal gait or abnormal spinal contour.  There 
was no postural abnormality or evidence of ankylosis.  There 
was no evidence of any abnormality of the musculature of the 
back.  

Neurological examination reflected intact sensory examination 
to pinprick and light touch.  Manual muscle strength was 5/5 
at the L1 to S1 myotomes.  There was no atrophy of the lower 
extremities and muscle tone was normal.  Reflexes were +1 
patellar and +2 Achilles.  Straight leg raise test was 
negative.  The diagnoses were lumbar myositis, bulging disc, 
lumbar spondylosis and degenerative disc disease.

A May 2006 MRI study revealed an impression of mild 
degenerative changes in the lumbar spine, small right 
paracentral disk herniation at L2-L3, and bulging annular 
tear at L3-4 and L5-S1.  A December 2007 private 
electromyograph (EMG) report  reflected absent right H reflex 
response and the physician indicated the findings were 
consistent with radiculopathy at the right S1 level.  

A VA examination report dated in March 2008 shows that the 
veteran reported  worsening back pain.  He had been treated 
with physical therapy and anti-inflammatory drugs without 
improvement.  He described difficulty performing his job due 
to pain.  The veteran denied a history of hospitalization or 
surgery and history of neoplasm.  He denied urinary 
incontinence or fecal incontinence or erectile dysfunction.  
There was numbness but no paresthesias of the leg or foot 
weakness.  There were no falls or unsteadiness or visual 
dysfunction.  There was no history of fatigue or stiffness 
but the veteran described decreased motion, weakness, spasm 
and pain.  Pain occurred daily and was described as severe, 
constant and stabbing.  The pain radiated to the right leg 
and was an electrical sensation.  There were severe flare-ups 
occurring for hours at a time on a weekly basis.  
Precipitating factors included bending forward, prolonged 
sitting, and prolonged standing.  Rest alleviated pain.  The 
veteran reported an incapacitating episode around August 2007 
related to the lower back and indicated he treated at the VA 
medical center with medication and recommended rest.  He 
explained that he refused rest due to work responsibilities.  
He was able to walk one quarter mile and did not require a 
device or aide.  There was bilateral spasm, guarding, pain 
with motion, tenderness and weakness on the left.  The spasm 
guarding and tenderness was not severe enough to result in 
abnormal gait or spinal contour.  

Clinical examination reflected posture was normal and gait 
was antalgic.  There was lumbar lordosis but no other 
abnormal spinal curvature.  Muscle strength was 5/5 in all 
areas expect for the left knee which was 4/5.  Muscle tone 
was normal and there was no muscle atrophy.  Sensory exam was 
2/2 throughout and no abnormal sensation was noted.  Reflexes 
were hypoactive throughout.  There was no ankylosis.  Flexion 
was found from zero to 70 degrees with pain at 70 degrees.  
There was extension from zero to 30 degrees with pain at 30 
degrees.  There was lateral flexion from zero to 30 degrees, 
bilaterally, with pain at 30 degrees.  Lateral rotation was 
found form zero to 30 degrees bilaterally.  On all ranges of 
motion there was pain on passive and active motion and pain 
with repetitive use; however, pain from repetitive use did 
not result in additional loss of motion.  Lasegue's sign was 
negative.  Waddel's sign was absent for regionalization, 
overreaction, simulation and distraction but present for 
tenderness.  The examiner reviewed a December 2007 MRI and 
electrodiagnostic study.  The examiner concluded the veteran 
lost less than one week from work in the past 12 months, from 
his back and knee problems.  The diagnosis was lumbar 
myositis, degenerative changes of the lumbar spine, broad 
disc protrusion, and minimal bulging annulus.  It had 
significant effects on occupation in the form of decreased 
mobility, manual dexterity, problems lifting and carrying, 
decreased strength and lower extremity pain.  The condition 
had no effect on feeding, bathing, dressing, toileting or 
grooming but had mild effects on shopping, exercising, 
recreation and traveling.  The condition prevented chores and 
sports.

Evaluating the evidence in light of the above rating criteria 
reflects an increased 40 percent disability rating is not 
warranted.  Under the criteria in effect at the time the 
veteran applied for benefits, there is no indication that the 
veteran's lumbar spine resulted in severe limitation of 
motion.  In fact, examination in August 2003 showed 
significant range of motion from zero to 70 degrees of 
flexion, albeit painful.  Other records prior to September 
2003 fail to reflect treatment for the lumbar spine.

Additionally, a higher 40 percent disability rating is not 
warranted under the revised regulations.  All the veteran's 
records during this time period reflect flexion greater than 
30 degrees.  For example, the December 2004 VA examination 
noted flexion of 68 degrees without pain and to 60 degrees 
with pain.  The March 2008 VA examination noted flexion to 70 
degrees with pain only at the endpoint of flexion.  
Furthermore, the record contained no evidence of favorable 
ankylosis of the entire thoracolumbar spine.  Additionally, 
there was no evidence the veteran sustained at least four 
weeks of incapacitating episodes requiring bed rest and 
treatment by a physician at that time to warrant a rating 
under the diagnostic code provision for intervertebral disc 
syndrome.  Rather, the veteran only described one incident of 
incapacitating pain and explained that he refused rest due to 
his work duties.  As such, an increased disability rating is 
not warranted.

The evidence reflects the veteran has repeatedly reported 
pain and limitation of motion associated with his lumbar 
spine disability.  The VA outpatient treatment records 
indicate the veteran has treated with medication and physical 
therapy. However, the VA examinations have considered the 
result of painful motion and delineated the effect of painful 
motion in degrees.  Therefore, the current disability rating 
assigned contemplates the effects of the veteran's complaints 
of pain, fatigue, swelling and weakness, and an increased 
disability rating based solely on pain is not warranted.  38 
C.F.R. § 4.45, 4.71a, Diagnostic Codes 5260, 5261; DeLuca, 8 
Vet. App. at 202.

However, the Board finds a separate disability rating is 
warranted for the radiculopathy of the right lower extremity.  
In this regard, the evidence clearly reflects the veteran 
reported radiculopathy manifested by pain to the right lower 
extremity.  During the March 2008 examination he described it 
as an electrical sensation in the right hip.  Furthermore, a 
private physician confirmed the diagnosis of right lower 
extremity radiculopathy and related it to the back pain.  
While VA examinations noted normal sensation findings, the 
December 2007 electromyograph noted an absent H reflex and 
indicated it was consistent with radiculopathy of the S1 
pain.  Therefore the Board is of the opinion that he veteran 
has slight incomplete paralysis of the sciatic nerve to 
warrant a separate 10 percent disability rating.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520.

Separate ratings for other neurologic abnormalities are not 
warranted at this time.  Specifically, the veteran did not 
report left leg pain or radiculopathy, and, furthermore, all 
objective testing for the left leg was negative.  Therefore, 
there are no objective findings that represent slight, 
incomplete paralysis of the sciatic nerve on the left side to 
warrant a separate rating.  Similarly, the veteran 
consistently denied bowel or bladder impairment associated 
with his lumbar spine and as such a separate disability 
rating for these conditions is not warranted.

In sum, the preponderance of the evidence is against a 
disability rating greater than  20 percent for the lumbar 
myositis under Diagnostic Code 5242.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert, 1 Vet. App. at 49.

In addition, the veteran's disability does not warrant 
referral for extra-schedular consideration.  In exceptional 
cases where schedular disability ratings are found to be 
inadequate, consideration of an extra-schedular disability 
rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-
step analysis for determining whether an extra-schedular 
disability rating is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  In the present case, while the 
veteran complained of interference with employment 
examination only demonstrated approximately one week of lost 
time due to his disability.  There is no indication the 
veteran has been frequently hospitalized due to his back.  
Therefore, referral for the assignment of an extraschedular 
disability rating is not warranted.

Nevertheless, as explained above, the Board is of the opinion 
that the veteran has separate right lower extremity 
radiculopathy which warrants a separate compensable 
disability rating of 10 percent.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 1.  To this extent, the appeal is allowed.  


ORDER

The reduction of the disability rating for instability and 
subluxation of the left knee, from 30 percent to 20 percent 
effective October 1, 2003 was proper, and restoration is not 
warranted.

An initial disability rating greater than 20 percent for 
lumbar myositis, bulging disc and lumbar spondylosis and 
degenerative joint disease, is denied.



A separate 10 percent disability rating for radiculopathy of 
the right lower extremity is granted. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


